Citation Nr: 0312324	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  95-05 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a left ankle sprain with pes varus.

2.  Entitlement to a disability evaluation in excess of 10 
percent for post operative residual skin graft scar of the 
right tibia. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1965 and from May 1975 to May 1979.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions dated in October 1993, 
December 1994, January 1996, and March 2003 of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in San 
Juan, Puerto Rico.  

In August 1997, the veteran testified before the undersigned 
Board Member at a personal hearing at the RO.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder.

In January 1998, the Board remanded this matter to the RO for 
additional development.  


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claims currently on 
appeal.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 was enacted.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002)) redefined VA's duty 
to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The VCAA provides that upon receipt of a complete or 
substantially complete application, the VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claims.  VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  VCAA, 38 U.S.C.A. 
§ 5103(a).  

In those cases where notice is provided to the claimant, a 
second notice is to be provided to advise that if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. 
§ 3.159(b), 66 Fed. Reg. 45,630, details the procedures by 
which VA will carry out its duty to provide notice.

The Board notes that the veteran was notified of the VCAA and 
was notified of the evidence necessary to substantiate the 
claims in an October 17, 2002 letter.  The Board notes that 
the VCAA provides the veteran with a one year time period to 
submit evidence to substantiate his claims.  The one year 
time period in this case has not yet expired.    

The Board also notes that the VCAA specifically provides that 
the duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  The notification must identify the records the 
Secretary is unable to obtain; explain the efforts that the 
Secretary made to obtain those records; and, describe any 
further action to be taken by the Secretary with respect to 
the claim.  38 U.S.C. § 5103A(b)(1), (2).

In the present case, in a March 1998 statement, the veteran 
identified health care providers who have treated him for his 
disabilities.  The veteran identified Dr. Rodriguez Ryan and 
Fondo De Seguro del Estado.  The RO did not make an attempt 
to obtain the records from these health care providers and 
did not notify the veteran that they were unable to obtain 
such records.  The veteran also indicated that he received 
treatment at the VA medical facilities in Mayaquez and Rio 
Piedras.  Review of the record reveals that the RO only 
obtained the VA treatment records dated from October 1989 to 
July 1991 and from August 2000 to June 2002.  

Pursuant to the VCAA, the Board finds that the RO should 
attempt to obtain and associate with the claims folder the 
treatment records identified by the veteran, including VA 
treatment records dated from July 1991 to August 2000 and 
from June 2002.   

Lastly, the Board notes that the veteran's service-connected 
post operative skin graft scar of the right tibia is 
currently assigned a 10 percent rating under the former 
provisions of Diagnostic Code 7804, scars, superficial, 
tender and painful upon objective examination.  While this 
appeal was pending, the applicable rating criteria for the 
skin were amended effective August 30, 2002.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002).  The Board finds that the 
RO should notify the veteran of the revised rating criteria 
and readjudicate this claim pursuant to VAOPGCPREC 3-2000 and 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).    

Accordingly, this case is remanded for the following action: 

1.  The veteran should be contacted by 
the RO and requested to provide the 
addresses for Dr. Rodriguez Ryan and 
Fondo De Seguro del Estado.  After 
securing appropriate consent from the 
veteran, any medical care providers so 
identified should be asked to provide 
copies of the veteran's treatment 
records, if such records are not 
currently associated with the claims 
folder.  The RO should make an attempt to 
obtain the VA treatment records showing 
treatment of the left ankle disability 
and the scar of the right leg dated from 
July 1991 to August 2000 and from June 
2002.  The RO should notify the veteran 
if they are unable to obtain such 
records.  
2.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate 
entitlement to a disability evaluation in 
excess of 10 percent for residuals of a 
left ankle sprain with pes varus and 
entitlement to a disability evaluation in 
excess of 10 percent for post operative 
residual skin graft scar of the right 
tibia.  The RO should evaluate the claim 
for entitlement to a disability 
evaluation in excess of 10 percent for 
the post operative residual skin graft 
scar of the right tibia under both the 
old and the current VA regulations for 
rating skin disorders (the applicable 
rating criteria for the skin were amended 
effective August 30, 2002 by 67 Fed. Reg. 
49590-49599 (July 31, 2002)).  The RO 
should determine which set of regulations 
is more favorable to the veteran, and 
apply the one more favorable in 
accordance with VAOPGCPREC 3-2000 and 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  If all the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran.  He should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the claims folder is returned to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




